Citation Nr: 0713222	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for prostatitis.  

2.  Entitlement to service connection for a headache 
disorder.  

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for a gastrointestinal 
disorder.

5.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans






ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to July 
1975.  Thereafter, the veteran served in the Naval Reserves 
for 20 years until July 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The issues of service connection for a gastrointestinal 
disorder and a sleep disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prostatitis is not attributable to service.  

2.  The veteran does not have a diagnosed headache disorder 
which is attributable to service.  

3.  The veteran does not have a diagnosed psychiatric 
disorder to include a depressive disorder which is 
attributable to service.  






CONCLUSIONS OF LAW

1.  Prostatitis was not incurred or aggravated in service.  
38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A headache disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1101, 1110, 1131 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  A psycahitric disorder to include a depressive disorder 
was not incurred or aggravated in service.  38 U.S.C.A. 
§§ 101, 1101, 1110, 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in April 2003 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claim.  The VCAA letter told the claimant to provide any 
relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.  The 
records satisfy 38 C.F.R. § 3.326.  As there is no indication 
that any failure on the part of VA to provide additional 
notice of assistance reasonably affects the outcome of this 
case, the Board finds that such failure is harmless.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  This 
includes injuries or diseases incurred during active duty for 
training (ADT), or injuries suffered during inactive duty 
training (IDT).  See 38 U.S.C.A. § 101(24). 

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
U.S. Court of Appeals for the Federal Circuit, which has 
stated, "a veteran seeking disability benefits must establish 
. . . the existence of a disability [and] a connection 
between the veteran's service and the disability."  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.  

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records to include Reserves examinations 
have been reviewed.  The veteran indicated that the 
complained of headaches in April 1972.  In June 1972, he 
reported anxiety.  In addition he had complaints of having 
headaches in conjunction with a head cold in December 1973.  
In 1975, he reported burning on urination which was thought 
to be urethritis.  

However, the veteran underwent physician examinations in 
August 1970, April 1976, April 1977, January 1978, January 
1981, January 1982, February 1985, February 1986, February 
1987, March 1988, January 1989, and January 1990.  On the 
April 1976 examination, the veteran reported having 
depression or excessive worry.  However, on every 
examination, the genitourinary, neurological, and psychiatric 
systems were normal, to include on the April 1976 
examination.  On a January 1992 examination noted that the 
veteran had a varicocele with regard to the genitourinary 
examination.  Neurological examination was normal.  

There was no treatment or diagnosis of prostatitis during 
active duty or Naval reserves duty.  The veteran was seen in 
the 1970's for a couple complaints of headaches.  He was not 
diagnosed as having a headache disorder.  In 1972, anxiety or 
depression was noted.  However, the veteran was not diagnosed 
as having a psychiatric disorder.  

Post-service, private medical evidence of S.P.S., M.D., shows 
that the veteran had past bouts of prostatitis, and this 
doctor indicated that he had treated the veteran for this 
condition.  There is no competent medical evidence 
attributing any post-service diagnosis of prostatitis to 
service (to include the evidence from Dr. S).  

In December 2000, while being treated for a spermatococele, 
the veteran reported a past history of migraine headaches, 
but indicated that none had been present for 5 years.  There 
are no findings, treatment, or diagnosis of a headache 
disorder, post-service other than this one notation.  There 
are no findings, treatment or diagnosis of a psychiatric 
disorder to include a depressive disorder, post-service.  


Prostatitis

The veteran, as a lay person, has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent.  Espiritu.  The 
veteran as a lay person is competent to report information of 
which he/she has personal knowledge, i.e., information that 
he can gather through his senses.  See Layno.  The Board 
notes that while the veteran is competent to report what came 
to him through his senses, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnoses and causation.  Specifically, the veteran 
is not competent to opine that he has prostatitis which is 
etiologically related to service.  

In sum, the competent evidence does not establish that 
prostatitis began in service.  The service medical records 
are negative for a diagnosis of prostatitis.  Thus, there was 
no chronic disability shown during service.  Further, there 
is no continuity of symptomatology following service.  There 
is no record of any continuous symptoms from his separation 
from service onward.  Rather, the record establishes that 
many years after such separation, the veteran had 
prostatitis.  In any assertions of chronicity and continuity 
are unsupported.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991).  There is no competent medical evidence of any 
link between post-service diagnosis of prostatitis and 
service.  

Accordingly, service connection for prostatitis is not 
warranted.  


Headache Disorder and Depression

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

During service, the veteran had complaints of headaches, but 
no diagnosed underlying headache disorder.  Thus, there was 
no continuity of symptomatology.  In fact, there were no 
findings of headaches for over 2 decades.  Although the 
veteran reported having a past history of migraines in 2000, 
it was noted that none had been present for 5 years.  
Otherwise, post-service, there is no diagnosis of a headache 
disorder.  There is no current diagnosis of a headaches 
disorder.  

Likewise, although the veteran reported having depression 
post-service in 1976, he has never been diagnosed as having a 
psychiatric disorder to include a depressive disorder.  There 
are no further findings or diagnosis of any depression.  The 
veteran does not currently have a diagnosis of a psychiatric 
disorder to include a depressive disorder.  The veteran is 
not competent to diagnose either a headache disorder or a 
depressive disorder.  

In the absence of proof of a present disability, there can be 
no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claims, and they must be denied.


ORDER

Service connection for prostatitis is denied.

Service connection for a headache disorder is denied.  

Service connection for depression is denied.  


REMAND

There were inservice multiple documented complaints of 
gastrointestinal problems such as stomach problems and 
indigestion, as well as insomnia/trouble sleeping.  There are 
many post-service complaints of these problems as well.  The 
veteran has current diagnoses of gastroesophageal reflux 
disease (GERD) as well as obstructive sleep apnea.  

In light of the foregoing, the Board finds that a VA 
examination should be conducted and a VA medical opinion 
obtained regarding the etiology of any current 
gastrointestinal disorder to include GERD and any current 
sleep disorder to include obstructive sleep apnea.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, 415-16 (2006).

Finally, the Board notes that the RO has encountered 
difficulty in locating the veteran who has apparently moved 
and not provided a forwarding address or telephone number.  
On remand, the RO should continue to take appropriate steps 
to locate the veteran.

Accordingly, this matter is REMANDED to the AMC for the 
following actions:

1.  The AMC should continue to take 
appropriate steps to locate the veteran (the 
record reflects that at some point in 2004 
the veteran relocated and to date has not 
been located).

2.  Schedule the veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner 
should indicate in his/her report whether or 
not the claims file was reviewed.  Any 
indicated tests should be accomplished.  A 
rationale for any opinion expressed should be 
provided.

The examiner should opine as to whether 
it is more likely than not, less likely 
than not, or at least as likely as not, 
that any current gastrointestinal 
disorder to include GERD and any current 
sleep disorder to include obstructive 
sleep apnea are related to service.  

3.  The AMC should then readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


